Adams,' On. J.,
dissenting. The court below found that the plaintiff had not started to leave the State. This is a finding of fact, and we are bound by it unless there are other findings, necessarily inconsistent with it, and less in the nature of a conclusion. The majority hold that there are.
It appears that the plaintiff did certain acts with the view of leaving the State; but I think that tliis was not starting to leave. If mere preparation to leave is starting to leave, then the purchase of horses or au outfit, or the winding up of one’s business with the view of leaving, is starting to leave. I think that there is a well defined, and easily recognized, distinction between preparing to leave the State, and starting to leave. The preparation may continue for months before starting.
It may be thought that where a debtor commences removing exempt property out of the State, it ought to cease to be exempt. Eat the statute does not so provide. Even if it did, such fact would not aid the defendants. The property in question consisted of horses, harnesses and wagon. They had not been moved. The only property moved was household goods, and defendants make no claim to them.
Mr. Justice Eoturook concurs'in this dissent.